Mercure, J.P.
Appeal from a judgment of the Supreme Court (Teresi, J.), entered January 26, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CFLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
Fetitioner, a prison inmate, commenced this CFLR article 78 proceeding challenging a determination of the Central Office Review Committee (hereinafter CORC) which, among other things, denied his grievance challenging his termination from *994the Chemical Dependency/Domestic Violence (hereinafter CDDV) program. Supreme Court dismissed the petition and this appeal ensued.
In order for petitioner to prevail, it is incumbent upon him to demonstrate that CORC’s determination was irrational or arbitrary and capricious (see Matter of Matos v Goord, 27 AD3d 940, 941 [2006]; Matter of Harty v Goord, 3 AD3d 701, 702 [2004]). With respect to the issue concerning his termination from the CDDV program, petitioner has failed to make the necessary showing. Instead, the record reveals that petitioner received unsatisfactory monthly CDDV program evaluations in January and February 2005. The failing evaluations made reference to and were based upon, among other factors, petitioner’s denial, negative behavior, noncompliance with the therapeutic community and violation of the prison disciplinary rule prohibiting the possession of contraband. Accordingly, we conclude that CORC’s determination regarding petitioner’s termination from the CDDV program was rationally based.
Each of the remaining contentions advanced by petitioner in his pro se brief has been considered and found to be either moot or unavailing.
Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.